Exhibit 10.2

MYRIAD PHARMACEUTICALS, INC.

Form of Executive Severance and Change in Control Agreement

THIS EXECUTIVE SEVERANCE AND CHANGE IN CONTROL AGREEMENT (this “Agreement”), by
and between Myriad Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and                      (the “Executive”), is made as of
February 1, 2010 (the “Effective Date”).

WHEREAS, the Company recognizes that, the Executive’s continued service to the
Company is very important to the future success of the Company;

WHEREAS, as is the case with many publicly-held corporations, the possibility of
a change in control of the Company exists and that such a possibility, and the
uncertainty and questions which it may raise among key personnel, may result in
the departure or distraction of key personnel to the detriment of the Company
and its stockholders; and

WHEREAS, the Board of Directors of the Company has determined that appropriate
steps should be taken to reinforce and encourage the continued employment and
dedication of the Company’s key personnel.

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
benefits set forth in this Agreement in the event the Executive’s employment
with the Company is terminated.

1. Key Definitions.

As used herein, the following terms shall have the following respective
meanings:

1.1 “Change in Control” means the occurrence of any of the following events:

(a) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company or its affiliates or by any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board of Directors does not approve; or

(b) Merger/Sale of Assets. (A) A merger or consolidation of the Company whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all or substantially all of the Company’s assets in a transaction requiring
stockholder approval.



--------------------------------------------------------------------------------

“Change of Control” shall be interpreted, if applicable, in a manner, and
limited to the extent necessary, so that it will not cause adverse tax
consequences under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

1.2 “Change in Control Date” means the first date during the Term (as defined in
Section 2) on which a Change in Control occurs. Anything in this Agreement to
the contrary notwithstanding, if (a) a Change in Control occurs, (b) the
Executive’s employment with the Company is terminated prior to the date on which
the Change in Control occurs, and (c) it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or in anticipation of a Change in
Control, then for all purposes of this Agreement the “Change in Control Date”
shall mean the date immediately prior to the date of such termination of
employment.

1.3 “Cause” means:

(a) the Executive’s willful and continued failure to substantially perform his
or her reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness or any failure after the Executive
gives notice of termination for Good Reason (as defined below)), which failure
is not cured within 30 days after a written demand for substantial performance
is received by the Executive from the Board of Directors of the Company which
specifically identifies the manner in which the Board of Directors believes the
Executive has not substantially performed the Executive’s duties; or

(b) the Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.

1.4 “Good Reason” means the occurrence, without the Executive’s written consent,
of any of the events or circumstances set forth in clauses (a) through
(f) below.

(a) a material and continuing diminution of the Executive’s position, duties,
authority or responsibilities in the operation and management of the Company as
compared to such position, duties, authority or responsibilities on the
Effective Date;

(b) a material reduction in the Executive’s then current annual base salary;

(c) a change by the Company in the location at which the Executive performs his
or her principal duties for the Company to a new location that is more than 50
miles from the location at which the Executive performs his or her principal
duties for the Company on the Effective Date;

 

2



--------------------------------------------------------------------------------

(d) the failure of the Company to obtain the agreement from any successor to the
Company to assume and agree to perform this Agreement, as required by
Section 6.1; or

(e) any failure of the Company to pay or provide to the Executive any portion of
the Executive’s compensation or Company Paid Benefits due within seven days of
the date such compensation or Company Paid Benefits are due, or any material
breach by the Company of this Agreement or any employment agreement with the
Executive.

The Executive’s right to terminate his or her employment for Good Reason shall
not be affected by his or her incapacity due to physical or mental illness.

1.5 “Disability” means the Executive’s absence from the full-time performance of
the Executive’s duties with the Company for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

1.6 “Company Paid Benefits” means any Company-paid health, disability, accident
and/or life insurance plans or programs.

2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the expiration of the Term (as defined below) if
a Change in Control has not occurred during the Term, (b) the date 12 months
after the Change in Control Date, if the Executive is still employed by the
Company as of such later date, or (c) the fulfillment by the Company of all of
its obligations under this Agreement. “Term” shall mean the period commencing as
of the Effective Date and continuing in effect through December 31, 2015;
provided, however, that commencing on January 1, 2016 and each January 1
thereafter, the Term shall be automatically extended for one additional year
unless, not later than 90 days prior to the scheduled expiration of the Term (or
any extension thereof), the Company shall have given the Executive written
notice that the Term will not be extended.

3. Employment Status; Notice of Termination of Employment.

3.1 Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating employment at any time.

3.2 Termination of Employment.

(a) Any termination of the Executive’s employment by the Company or by the
Executive (other than due to the death of the Executive) shall be communicated
by a written notice to the other party hereto (the “Notice of Termination”),
given in accordance with Section 8. Any Notice of Termination shall:
(i) indicate the specific termination provision (if any) of this Agreement
relied upon by the party giving such notice, (ii) to the extent applicable, set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) specify the Date of Termination (as defined below). The
effective date of an employment termination (the “Date of Termination”) shall be
the close of business on the date specified in the Notice of Termination (which
date may not be less than 15 days or more than 120 days after the date of
delivery of such Notice of Termination) in the case of a termination other than
one due to the Executive’s death. In the case of the Executive’s death, the Date
of Termination shall be the date of the Executive’s death. In the event the
Company fails to satisfy the requirements of this Section 3.2(a) regarding a
Notice of Termination, the purported termination of the Executive’s employment
pursuant to such Notice of Termination shall not be effective for purposes of
this Agreement.

 

3



--------------------------------------------------------------------------------

(b) The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(c) Any Notice of Termination for Cause given by the Company must be given
within 90 days of the occurrence (or if later, the discovery) of the event(s) or
circumstance(s) which constitute(s) Cause. Prior to any Notice of Termination
for Cause being given (and prior to any termination for Cause being effective),
the Executive shall be entitled to a hearing before the Board of Directors of
the Company at which he or she may, at his or her election, be represented by
counsel and at which he or she shall have a reasonable opportunity to be heard.
Such hearing shall be held on not less than 15 days prior written notice to the
Executive stating the Board of Directors’ intention to terminate the Executive
for Cause and stating in detail the particular event(s) or circumstance(s) which
the Board of Directors believes constitutes Cause for termination.

(d) Any Notice of Termination for Good Reason given by the Executive must be
given within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Good Reason.

4. Benefits to Executive.

4.1 Benefits Following a Change in Control. If a Change in Control Date occurs
during the Term and the Executive’s employment with the Company terminates
within 12 months following the Change in Control Date, the Executive shall be
entitled to the following benefits:

(a) Termination Without Cause or for Good Reason. If the Executive’s employment
with the Company is terminated by the Company (other than for Cause, Disability
or death) or by the Executive for Good Reason, then the Executive shall be
entitled to the following benefits:

(i) the Company shall pay to the Executive the following amounts:

(1) in a lump sum, in cash, within 30 days after the Date of Termination, the
sum of (A) the Executive’s base salary through the Date of Termination, (B) a
pro rata portion of his then current fiscal year target bonus amount (calculated
by dividing the number of full and partial months of the current fiscal year in
which the Executive is employed through the Date of Termination by 12, and
multiplying this fraction by the target bonus amount to be paid to Executive for
the current fiscal year), and (C) any accrued vacation pay to the extent not
previously paid (the sum of the amounts described in clauses (A), (B), and
(C) shall be hereinafter referred to as the “Accrued Obligations”); and

 

4



--------------------------------------------------------------------------------

(2) in a lump sum, in cash, within 30 days after the Date of Termination, the
sum of (A) one times the Executive’s then current annual base salary and (B) one
times the Executive’s then current fiscal year target bonus amount;

(ii) if the Executive is covered under the Company’s group health plan
immediately prior to the Date of Termination, then if the Executive timely
elects to continue such coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company will pay the premium for the
Executive’s COBRA coverage until the earlier of (A) twelve months from the Date
of Termination and (B) the date the Executive becomes covered under another
group health plan; and

(iii) to the extent not previously paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive following the
Executive’s termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).

(b) Resignation without Good Reason; Termination for Death or Disability. If the
Executive voluntarily terminates his or her employment with the Company,
excluding a termination for Good Reason, or if the Executive’s employment with
the Company is terminated by reason of the Executive’s death or Disability, then
the Company shall (i) pay the Executive (or his or her estate, if applicable),
in a lump sum in cash within 30 days after the Date of Termination, the Accrued
Obligations and (ii) timely pay or provide to the Executive the Other Benefits.

(c) Termination for Cause. If the Company terminates the Executive’s employment
with the Company for Cause, then the Company shall only pay the Executive such
amounts, and provide such benefits, as is required by law.

(d) Termination Prior to a Change in Control. If the Executive’s employment with
the Company terminates for any reason and subsequently a Change in Control shall
occur, the Executive shall not be entitled to any benefits hereunder except as
otherwise provided pursuant to Section 1.2. If benefits are deemed to be
provided under this Section 4.1 then no additional benefits shall be paid under
Section 4.2 below.

 

5



--------------------------------------------------------------------------------

4.2 Termination Not in Connection with a Change in Control. If the Executive’s
employment with the Company terminates at any time prior to the Change in
Control Date, the Executive shall be entitled to the following benefits (unless
benefits are paid in accordance with Section 4.1(d)):

(a) Termination Without Cause or for Good Reason. If the Executive’s employment
with the Company is terminated by the Company (other than for Cause, Disability
or death) or by the Executive for Good Reason, then the Executive shall be
entitled to the following benefits:

(i) the Company shall pay to the Executive the following amounts:

(1) the Accrued Obligations; and

(2) in a lump sum, in cash, within 30 days after the Date of Termination, the
sum of (A) six months of the Executive’s then current annual base salary and
(B) 50% of the Executive’s then current fiscal year target bonus amount;

(ii) if the Executive is covered under the Company’s group health plan
immediately prior to the Date of Termination, then if the Executive timely
elects to continue such coverage under COBRA, the Company will pay the premium
for the Executive’s COBRA coverage until the earlier of (A) six months from the
Date of Termination and (B) the date the Executive becomes covered under another
group health plan; and

(iii) to the extent not previously paid or provided timely pay or provide to the
Executive the Other Benefits.

(b) Resignation without Good Reason; Termination for Death or Disability. If the
Executive voluntarily terminates his or her employment with the Company,
excluding a termination for Good Reason, or if the Executive’s employment with
the Company is terminated by reason of the Executive’s death or Disability, then
the Company shall (i) pay the Executive (or his or her estate, if applicable),
in a lump sum in cash within 30 days after the Date of Termination, the Accrued
Obligations and (ii) timely pay or provide to the Executive the Other Benefits.

(c) Termination for Cause. If the Company terminates the Executive’s employment
with the Company for Cause, then the Company shall only pay the Executive such
amounts, and provide such benefits, as is required by law.

4.3 Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as otherwise provided in
Section 4.1(a)(ii) or Section 4.2(a)(ii), the amount of any payment or benefits
provided for in this Section 4 shall not be reduced by any compensation earned
by the Executive as a result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company or otherwise.

 

6



--------------------------------------------------------------------------------

4.4 Release. As a condition to Executive receiving the benefits under
Section 4.1(a)(i)(2) and (ii) and 4.2(a)(i)(2) and (ii), the Executive must
first execute and deliver to Company within 30 days of termination of employment
a general release of claims against the Company and its affiliates in a form
substantially similar to the general release attached hereto as Exhibit A, and
such release, by its terms, has become irrevocable.

5. Disputes. All claims by the Executive for benefits under this Agreement shall
be directed to and determined by the Board of Directors of the Company and shall
be in writing. Any denial by the Board of Directors of a claim for benefits
under this Agreement shall be delivered to the Executive in writing and shall
set forth the specific reasons for the denial and the specific provisions of
this Agreement relied upon. The Board of Directors shall afford a reasonable
opportunity to the Executive for a review of the decision denying a claim. Any
further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Salt Lake City, Utah,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

6. Successors.

6.1 Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to at least
one-third or more of Company’s gross assets to expressly assume and agree to
perform this Agreement to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain an assumption of this Agreement at or prior to the effectiveness of any
succession shall be a breach of this Agreement and shall constitute Good Reason
if the Executive elects to terminate employment, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as defined above and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement, by operation of law or otherwise.

6.2 Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his or her family hereunder if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

7. Nondisparagement. The Executive and the Company acknowledge and agree that
each shall not make any statements that are professionally or personally
disparaging about or adverse to the interests of the other, including, but not
limited to, any statements that disparage any of the other’s products, services,
finances, financial condition, capabilities or other characteristics.

 

7



--------------------------------------------------------------------------------

8. Notice. All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, at 305 Chipeta
Way, Salt Lake City, Utah 84108, Attn: General Counsel, and to the Executive at
the address for notices indicated below (or to such other address as either the
Company or the Executive may have furnished to the other in writing in
accordance herewith). Any such notice, instruction or communication shall be
deemed to have been delivered five business days after it is sent by registered
or certified mail, return receipt requested, postage prepaid, or one business
day after it is sent via a reputable nationwide overnight courier service.
Either party may give any notice, instruction or other communication hereunder
using any other means, but no such notice, instruction or other communication
shall be deemed to have been duly delivered unless and until it actually is
received by the party for whom it is intended.

9. Miscellaneous.

9.1 Timing for Payment of Benefits. Notwithstanding the foregoing, if at the
time a payment is to be made under this Agreement, it is determined that the
Executive is a “specified employee” of the Company (within the meaning of
Section 409A of the Code, as amended, and any successor statute, regulation and
guidance thereto), then limited only to the extent necessary to comply with the
requirements of Section 409A of the Code, any payments to which the Executive
may become entitled under this Agreement which are subject to Section 409A of
the Code (and not otherwise exempt from its application) will be withheld until
the first (1st) business day of the seventh (7th) month following the
termination of employment at which time Executive shall be paid an aggregate
amount equal to the accumulated, but unpaid, payments otherwise due to Executive
under the terms of this Agreement, and the original schedule shall resume with
respect to the remaining payments. Further, any payment to Executive under this
Agreement that constitutes nonqualified deferred compensation under Section 409A
payable as a result of a termination of employment may only be paid upon a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code. For
purposes of clarification, the foregoing sentence shall not cause any forfeiture
of benefits on the part of the Executive, but shall only act as a delay until
such time as a “separation from service” occurs.

9.2 Reimbursements. To the extent any reimbursements by the Company to the
Executive under this Agreement are subject to Section 409A, (i) payments will be
made upon receipt of any documentation of such expenses required by the Company,
(ii) the expenses eligible for reimbursement in any taxable year may not affect
the expenses eligible for reimbursement in any other taxable year, (iii) such
reimbursement must be made on or before the last day of the year following the
year in which the expenses were incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit.

9.3 Construction. Section 409A and the rules and regulations promulgated
thereunder, in general, provide for the taxation of certain payments made
following the termination of employment of an employee. Section 409A and the
rules and regulations promulgated thereunder provide that payments will not be
subject to taxation under Section 409A if certain conditions are met. It is the
intent of the parties that any payments made to the Executive following a
termination of employment are to not be subject to taxation under Section 409A.
Accordingly, this Agreement shall be construed, interpreted and applied so as to
accomplish this intent, and also recognizing that there may be future guidance
and interpretation of the application of Section 409A and the rules and
regulations promulgated thereunder by the Internal Revenue Service or the
judicial courts.

 

8



--------------------------------------------------------------------------------

9.4 Employment by Subsidiary. For purposes of this Agreement, the Executive’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Executive continuing to be employed by a wholly-owned subsidiary
of the Company.

9.5 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

9.6 Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.

9.7 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the State of Utah,
without regard to conflicts of law principles.

9.8 Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

9.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

9.10 Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.

9.11 Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. This Agreement shall
not impact or be interpreted as impacting the parties’ respective rights and
obligations under any authorized and lawful agreement between the parties
regarding subject matters outside the scope of this Agreement, including but not
limited to the Executive’s non-competition and non-solicitation,
confidentiality, and intellectual property ownership obligations to the Company.

9.12 Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

MYRIAD PHARMACEUTICALS, INC.     EXECUTIVE

 

   

 

By:   Adrian N. Hobden, Ph.D.     Name:  

 

Title:   President and CEO     Title:  

 

      Address for Notices:

 

10



--------------------------------------------------------------------------------

Schedule I

Barbara Berry

Andrew Gibbs

Wayne Laslie

Robert Lollini

Edward Swabb